Citation Nr: 1223701	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disability of the left shin, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a thoracic spine disability.

5.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 2001 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In September 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer issuing decisions at the Board.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The Veteran was notified by an April 2012 letter that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  Because the Veteran did not respond to this letter, the Board will assume that the Veteran does not want another hearing and will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The issues of entitlement to service connection for a gastrointestinal disability, a skin disability of the left shin, a thoracic spine disability, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus first manifested during active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting the claim for service connection for tinnitus.  For that claim, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records document that the Veteran took the medication Naproxen for knee pain during service.  In August 2002, he was placed on a Hearing Conservation Program due to routine exposure to hazardous noise.  On a March 2005 post-deployment health assessment questionnaire, he indicated that while he was deployed in Fallujah from January 2005 to April 2005, he was "often" exposed to loud noises.  During a June 2005 in-service audiological examination, he reported tinnitus bilaterally after recently redeploying from Operation Iraqi Freedom with extensive exposure to hazardous noise.

Two months after his discharge from service, at a September 2005 VA audiological examination, the Veteran reported constant buzzing tinnitus in both ears.  He reported that he was exposed to mortars, explosions, gunfire, and artillery as a mortarman during active military service.  The Veteran reported that, for many months and until recently, he was taking Naproxen which "can cause tinnitus."  The examiner opined that the Veteran's reported tinnitus is less likely as not a result of events during active military service.  The examiner noted that the tinnitus was first noticed at the end of the Veteran's tour in Iraq, which coincides with the use of the Naproxen.

A September 2006 VA treatment record noted that the Veteran was positive for tinnitus.

At his September 2009 hearing, the Veteran testified that he complained of tinnitus in service at the same time he was taking the Naproxen that had been prescribed to him for knee pain.  He affirmed that he still experiences the ringing in his ears constantly.

The Veteran is competent to describe his symptoms of tinnitus without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service treatment records clearly document his June 2005 report of bilateral tinnitus in service.  Throughout the record, the Veteran has consistently reported that his tinnitus has been ongoing since service through the present time.

The opinion provided by the September 2005 VA examiner was negative, yet was accompanied by a rationale noting in-service incurrence of tinnitus at the end of the Veteran's tour in Iraq.

As noted previously, service connection may also be established by showing continuity of symptomatology, which requires a claimant to demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Davidson v. Shinseki, 581 F.3d 1313; Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).

The competent and credible evidence of record establishes that tinnitus first manifested while the Veteran was on active duty, and has persisted since that time.  There is no question that the Veteran experienced relevant symptomatology in service, and there is no question that he currently has tinnitus.  His competent and credible assertions regarding continuity of symptomatology address the nexus.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.

REMAND

Gastrointestinal Disability

The Veteran contends that he has had symptoms of a gastrointestinal disability ever since his deployment to Iraq from January 2005 to April 2005.

The Veteran's service treatment records document that he complained in February 2002 of upper abdominal pain after eating at the chow hall.  He denied diarrhea at that time and stated that the majority of the pain was epigastric.  He was diagnosed with dyspepsia.

On a March 2005 post-deployment health assessment questionnaire, the Veteran indicated that while he was deployed in Fallujah from January 2005 to April 2005, he was "often" exposed to pesticide-treated uniforms, smoke from burning trash or feces, vehicle or truck exhaust fumes, tent heater smoke, JP8 or other fuels, and sand/dust.  He also indicated on the questionnaire that he had developed diarrhea during that deployment.

The Veteran's service personnel records confirm that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Gastrointestinal signs or symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(10).

Two months after his discharge from service, at a September 2005 VA general medical examination, the Veteran reported having some problems with diarrhea.  He stated that he gets a bloated feeling and that his intestines will boil and rumble.  He denied any nausea, vomiting, and frequent indigestion or heartburn.  A laboratory culture for ova and parasites and sensitivity of the stool were all normal.  The examiner concluded that the Veteran was "with some diarrhea that [wa]s improving."

Later in September 2005, the Veteran submitted a statement saying that he had been seen by his doctor at the Portland VA Medical Center for his stomach problems and that they were currently running tests to find the cause.  In his July 2006 notice of disagreement, the Veteran stated that he had diarrhea approximately every two to three days and that this has been an ongoing problem since he was in Iraq.

A September 2006 VA treatment record documented the Veteran's complaint of morning loose stools "since back from Iraq."  An October 2006 VA treatment record documented the Veteran's complaint of abdominal pain over the surgical site of a June 2006 appendectomy; he reported that he first noticed abdominal pain in Iraq, with diarrhea developing later on.

At his September 2009 hearing, the Veteran testified that he started having severe diarrhea in Iraq at approximately the end of February 2005 or beginning of March 2005, and sought treatment and received pills from a corpsman at that time.  He testified that he was exposed to a lot of smoke in Iraq, as well as the fumes from burning trash (including food remains, scrap wood, metal, paper, and human feces).  The Veteran stated that he has continued to have stomach problems almost on a daily basis since that time.

The record does not reflect that any medical evaluation of the Veteran's digestive system (other than laboratory testing in September 2005) has been accomplished during the period of current claim.

The record does not contain any opinions as to whether there is a relationship between the Veteran's claimed gastrointestinal disability and any incident of his military service.

The Veteran is to be scheduled for a VA gastrointestinal examination to determine the nature of any current gastrointestinal disability, and to obtain the requested opinion with adequate supporting rationale.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records.

Skin Disability of the Left Shin

The Veteran contends that he developed a growth on his left shin in service that disappeared and recurred several times after his discharge from service.

On a June 2001 Report of Medical History, the Veteran indicated that he had had a skin disease, but provided no explanation or details about this condition.

On a March 2005 post-deployment health assessment questionnaire, the Veteran indicated that while he was deployed in Fallujah from January 2005 to April 2005, he was "often" exposed to pesticide-treated uniforms, smoke from burning trash or feces, vehicle or truck exhaust fumes, tent heater smoke, JP8 or other fuels, and sand/dust.

Signs or symptoms involving skin may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(2).

At his September 2009 hearing, the Veteran testified that he did not have any skin problems when he went into the service.  He stated that the growth on his left shin was there for some time after he got out of service, then went away, then after a little while it came back for a little while, and then it went away again.  He admitted that he had no idea whether it was going to be a recurring thing or if it had gone away for good.

Because the Veteran filed his claim for service connection for a skin disability right after his service discharge in July 2005, he has satisfied the "current disability" requirement for that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).

The record does not reflect that any medical evaluation of the Veteran's skin has been accomplished during the period of current claim.

The record does not contain any opinions as to whether there is a relationship between the Veteran's claimed skin disability of the left shin and any incident of his military service.

The Veteran is to be scheduled for a VA skin examination to determine the nature of any current skin disability of the left shin, and to obtain the requested opinion with adequate supporting rationale.

Thoracic and Cervical Spine Disabilities

The Veteran contends that he has a thoracic spine disability and a cervical spine disability resulting from having to carry heavy equipment during military service.

The Veteran's service treatment records do not contain any complaints, findings, or treatment of a thoracic spine disability or a cervical spine disability.

Two months after his discharge from service, at a September 2005 VA spine examination, the Veteran complained of neck pain and mid-back pain.  He stated that when he was in Kuwait, he had to do marches with heavy pack and armor, and his neck and mid-back would hurt.  He reported that since he left the service, his neck and mid-back have gotten better daily, but it is still a generalized ache that he used to get in service.  The examiner diagnosed the Veteran with cervical spine chronic strain and thoracic spine chronic strain.

At his September 2009 hearing, the Veteran testified that when he was in Iraq, he carried approximately 100 to 120 pounds of radio pack equipment and battle load armor on a daily basis.  He stated that he did complain to a corpsman that he was having back pains in service, and they took off his radio pack for a week, but then he had to carry it again after that week.  He testified that he had neck pain in service from the gear pulling back while he was trying to lean forward so that he would not fall back.

The record does not contain any opinions as to whether there is a relationship between the Veteran's claimed thoracic spine and cervical spine disabilities and any incident of his military service.

The Veteran is to be scheduled for a VA spine examination to determine the nature of any current thoracic spine disability and cervical spine disability, and to obtain the requested opinion for each disability with adequate supporting rationale.

In addition to the above, updated VA treatment records are to be obtained and the Veteran should be provided appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following:

1.  Send the Veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of how VA assigns evaluations and effective dates.

2.  Ask the Veteran to identify all medical care providers who treated him for stomach, skin, or back complaints since service.  After securing the necessary release, the RO should obtain those records and updated treatment records from the VA Medical Center in Portland, Oregon.

3.  After completion of the foregoing, schedule the Veteran for a VA gastrointestinal examination to determine the current nature and likely etiology of the claimed gastrointestinal disability.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  The examiner is to determine the nature of any current gastrointestinal disability.  If no such disorder can be diagnosed, then the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by gastrointestinal symptoms.

(b)  For any diagnosed gastrointestinal disability, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's exposure to pesticide-treated uniforms, smoke from burning trash or feces, vehicle or truck exhaust fumes, tent heater smoke, JP8 or other fuels, and sand/dust in service; the February 2002 in-service diagnosis of dyspepsia; the March 2005 in-service report of diarrhea; and the Veteran's allegations of continuity of symptomatology since service.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA skin examination to determine the current nature and likely etiology of the claimed skin disability of the left shin.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following:

(a)  The examiner is to determine the nature of any current skin disability of the left shin.  If no such disorder can be diagnosed, then the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by symptoms involving skin.

(b)  For any diagnosed skin disability of the left shin, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's exposure to pesticide-treated uniforms, smoke from burning trash or feces, vehicle or truck exhaust fumes, tent heater smoke, JP8 or other fuels, and sand/dust in service; and the Veteran's allegations of recurrence of symptomatology since service.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA spine examination to determine the current nature and likely etiology of the claimed thoracic spine disability and cervical spine disability.

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner is to address the following for each pertinent disability that is diagnosed: is it at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's reports of carrying heavy equipment in service and his allegations of continuity of symptomatology since service.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


